Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 1 of 34 PagelD 32

AF Approv. Chief Approval LLY

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA
v. CASE NO. 3:20 «r- ie ~“T- S3ARS
RICHARD EPSTEIN
a/k/a “Rick Epstein”
PLEA AGREEMENT
Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by Maria
Chapa Lopez, United States Attorney for the Middle District of Florida, the
Criminal Division, Fraud Section (hereinafter, the “Offices”), and the defendant,
Richard Epstein a/k/a “Rick Epstein,” and the attorney for the defendant, Frank A.
Rubino, Esq., mutually agree as follows:
A. Particularized Terms
L Counts Pleading To
The defendant shall enter a plea of guilty to Count One of the
Information. Count One charges the defendant with conspiracy to commit health
care fraud, in violation of 18 U.S.C. § 1349.
2. Maximum Penalties |
Count One carries a maximum sentence of 10 years’ imprisonment, a
fine of $250,000, a term of supervised release of not more than 3 years, and a special

assessment of $100. With respect to certain offenses, the Court shall order the

if
Defendant’s Initials 1a
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 2 of 34 PagelD 33

r” nm

defendant to make restitution to any victim of the offenses, and with respect to other
offenses, the Court may order the defendant to make restitution to any victim of the
offenses, or to the community, as set forth below.
3. Elements of the Offenses
The defendant acknowledges understanding the nature and elements

of the offenses with which defendant has been charged and to which defendant is

. pleading guilty.

The elements of Count One are:

First: two or more persons, in some way or manner, agreed
to try to accomplish a common and unlawful plan to
commit health care fraud, as charged in the
Information; and

Second: the defendant knew the unlawful purpose of the plan
and willfully joined in it.

4. Indictment Waiver
Defendant will waive the right to be charged by way of indictment
before a federal grand jury.
5. NoFurther Charges
If the Court accepts this plea agreement, the Offices agree not to
charge defendant with committing any other federal criminal offenses known to
the Offices at the time of the execution of this agreement, related to the conduct

giving rise to this plea agreement.

“a
a
Defendant’s Initials [Er 2
 

Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 3 of 34 PagelD 34

 

Pursuant to 18 U.S.C. § 3663A(a) and (b), defendant agrees to make
full restitution to the Medicare Program, the Department of Veterans’ Affairs,
and any other victims as determined by the Court.

7. uidely €

Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States will
recommend to the Coust that the defendant be sentenced within the defendant's
applicable guidelines range as determined by the Court pursuant to the United
States Sentencing Guidelines, as adjusted by any departure the United States has
agreed to recommend in this plea agreement. The parties understand that such a
recommendation is not binding on the Court and that, if it is not accepted by this
Court, neither the United States nor the defendant will be allowed to withdraw
from the plea agreement, and the defendant will not be allowed to withdraw from
the plea of guilty.

8. ance o ibility-——Three

At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted, the
United States will recommend to the Court that the defendant receive a two-level
downward adjustment for acceptance of responsibility, pursuant to USSG

§3E1.1(a). The defendant understands that this recommendation or request is not

  
  

; Ne

Defendant's Initials/27-~

oa
 

Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 4 of 34 PagelD 35

binding on the Court, and if not accepted by the Court, the defendant will not be
allowed to withdraw from the plea.

Further, at the time of sentencing, if the defendant’s offense level
prior to operation of subsection (a) is level 16 or greater, and if the defendant
complies with the provisions of USSG §3E1.1(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion
pursuant to USSG §3E1.1(b) for a downward adjustment of one additional level,
The defendant understands that the determination as to whether the defendant
has qualified for a downward adjustment of a third level for acceptance of
responsibility rests solely with the Offices, and the defendant agrees that the
defendant cannot and will not challenge that determination, whether by appeal,
collateral attack, or otherwise,

9. ion. tial Assi e to be Consid.

Defendant agrees to cooperate fully with the United States in the
investigation and prosecution of other persons, and to testify, subject to a
prosecution for perjury or making a false statement, fully and truthfully before
any federal court proceeding or federal grand jury in connection with the charges
in this case and other matters, such cooperation to further include a full and

complete disclosure of all relevant information, including production of any and

ff -
Defendant's Initials 4
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 5 of 34 PagelD 36

. a a

all books, papers, documents, and other objects in defendant’s possession or
control, and to be reasonably available for interviews which the United States
may require, If the cooperation is completed prior to sentencing, the government
agrees to consider whether such cooperation qualifies as “substantial assistance”
in accordance with the policy of the Offices, warranting the filing of a motion at
the time of sentencing recommending (1) a downward departure from the
applicable guideline range pursuant to USSG §5K1.1, or (2) the imposition of a
sentence below a statutory minimum, if any, pursuant to 18 U.S.C. § 3553¢e), or
(3) both. If the cooperation is completed subsequent to sentencing, the
government agrees to consider whether such cooperation qualifies as “substantial
assistance” in accordance with the policy of the Offices, warranting the filing of a
motion for a reduction of sentence within one year of the imposition of sentence
pursuant to Fed. R. Crim. P. 35(b). In any case, the defendant understands that
the determination as to whether “substantial assistance” has been provided or
what type of motion related thereto will be filed, if any, rests solely with the
Offices, and the defendant agrees that defendant cannot and will not challenge
that determination, whether by appeal, collateral attack, or otherwise.
10. f hation—Section
Pursuant to USSG §1B1.8(a), the United States agrees that no self-

incriminating information which the defendant may provide during the course of

(;
Defendant's Initials <——~~ 5

 
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 6 of 34 PagelD 37

defendant's cooperation and pursuant to this agreement shall be used in
determining the applicable sentencing guideline range, subject to the restrictions
and limitations set forth in USSG §1B1.8(b).
11. Forfeiture of Assets

The defendant agrees to forfeit to the United States immediately and
voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 18 U.S.C. § 982(aX(7), whether in the possession or control
of the United States, the defendant or defendant’s nominees. The assets to be
forfeited specifically include, but are not limited to, the $3,000,000 in proceeds the
defendant admits he obtained, as the result of the commission of the offenses to
which the defendant is pleading guilty. The defendant acknowledges and agrees
that: (1) the defendant personally obtained this amount as a result of the
commission of the offenses, and (2) as a result of the acts and omissions of the
defendant, the proceeds have been transferred to third parties and cannot be
located by the United States upon the exercise of due diligence. Therefore, the
defendant agrees that, pursuant to 21 U.S.C. § 853(p), the United States is entitled
to forfeit any other property of the defendant (substitute assets), up to the amount
of proceeds the defendant obtained, as the result of the offenses of conviction.
The defendant further consents to, and agrees not to oppose, any motion for

substitute assets filed by the United States up to the amount of proceeds obtained

Defendant's Initials [2 6
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 7 of 34 PagelD 38

“"Y om

from commission of the offenses and consents to the entry of the forfeiture order
into the Treasury Offset Program. The defendant agrees that forfeiture of
substitute assets as authorized herein shall not be deemed an alteration of the
defendant’s sentence.

The defendant additionally agrees that since the criminal proceeds
have been transferred to third parties and cannot be located by the United States
upon the exercise of due diligence, the preliminary and final orders of forfeiture
should authorize the Offices to conduct discovery (including depositions,
interrogatories, requests for production of documents, and the issuance of
subpoenas), pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal
Procedure, to help identify, locate, and forfeit substitute assets.

The defendant also agrees to waive all constitutional, statutory, and
procedural challenges (including direct appeal, habeas corpus, or any other
means) to any forfeiture carried out in accordance with this Plea Agreement on
any grounds, including that the forfeiture described herein constitutes an
excessive fine, was not properly noticed in the charging instrument, addressed by
the Court at the time of the guilty plea, announced at sentencing, or incorporated
into the judgment. “

The defendant admits and agrees that the conduct described in the

Factual Basis below provides a sufficient factual and statutory basis for the

Defendant’s Initials fe 7
 

Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 8 of 34 PagelD 39

“y rN

forfeiture of the property sought by the goverment. Pursuant to Rule 32.2(b\4),
the defendant agrees that the preliminary order of forfeiture will Satisfy the notice
requirement and will be final as to the defendant at the time it is entered. In the
event the forfeiture is omitted from the judgment, the defendant agrees that the
forfeiture order may be incorporated into the written judgment at any time
pursuant to Rule 36.

The defendant agrees to take all steps necessary to identify and
locate all substitute assets and to transfer custody of such assets to the United
States before the defendant’s sentencing. To that end, the defendant agrees to
make a fult and complete disclosure of all assets over which defendant exercises
control, including all assets held by nominees, to execute any documents
requested by the United States to obtain from any other parties by lawful means
any records of assets owned by the defendant, and to consent to the release of the
defendant’s tax returns for the previous five years. The defendant agrees to be
interviewed by the government, prior to and after sentencing, regarding such
assets. The defendant further agrees to be polygraphed on the issue of assets, if it
is deemed necessary by the United States. The defendant agrees that Federal Rule
of Criminal Procedure 11 and USSG §181.8 will not protect from forfeituse assets

disclosed by the defendant as part of the defendant's cooperation.

Ye oF
Defendant’s Initials Z — - 8
rv]

Y
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 9 of 34 PagelD 40

a) rn

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to any substitute assets before the defendant's
sentencing. In addition to providing full and complete formation about
substitute assets, these steps include, but are not limited to, the surrender of title,
the signing of a consent decree of forfeiture, and signing of any other documents
necessary to effectuate such transfers.

Forfeiture of the defendant’s assets shall not be treated as satisfaction
of any fine, restitution, cost of imprisonment, or any other penalty the Court may
impose upon the defendant in addition to forfeiture.

The defendant agrees that, in the event the Court determines that the
defendant has breached this section of the Plea Agreement, the defendant may be
found ineligible for a reduction in the Guidelines calculation for acceptance of
responsibility and substantial assistance, and may be eligible for an obstruction of
justice enhancement.

The defendant agrees that the forfeiture provisions of this plea agreement
are intended to, and will, survive the defendant, notwithstanding the abatement
of any underlying criminal conviction after the execution of this agreement. The

forfeitability of any particular property pursuant to this agreement shall be

determined as if the defendant had survived, and that determination shall be

Defendant's Initials “ Ly 9
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 10 of 34 PagelD 41

a. cn

binding upon defendant’s heirs, successors and assigns until the agreed forfeiture,

including the forfeiture of any substitute assets, is final.

B. Standard Terms and Conditions.
I. itution jal sment

The defendant understands and agrees that the Court, in addition to
or in lieu of any other penalty, shall order the defendant to make restitution to
any victim of the offenses, pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(CX(1); and the Court may order the defendant to
make restitution to any victim of the offenses, pursuant to 18 U.S.C. § 3663,
including restitution as to all counts charged, whether or not the defendant enters
a plea of guilty to such counts, and whether or not such counts are dismissed
pursuant to this agreement. The defendant further understands that compliance
with any restitution payment plan imposed by the Court in no way precludes the
United States from simultaneously pursuing other statutory remedies for
collecting restitution (28 U.S.C. § 3003(by(2)), including, but not limited to,
garnishment and execution, pursuant to the Mandatory Victims Restitution Act,
in order to ensure that the defendant's restitution obligation is satisfied.

: On each count’to which a plea of guilty is entered, the Court shall

impose a special assessment pursuant to 18 U.S.C. § 3013.

Defendant's titinls 10
 

Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 11 of 34 PagelD 42

on a

The defendant understands that this agreement imposes no
limitation as to fine.
2. Supervised Release
The defendant understands that the offenses to which the defendant
is pleading provide for imposition of a term of supervised rclease upon release
from imprisonment, and that, if the defendant should violate the conditions of

release, the defendant would be subject to a further term of imprisonment.

 

The defendant has been advised and understands that, upon
conviction, a defendant who is not a United States citizen may be removed from
the United States, denied citizenship, and denied admission to the United States
in the future.

4. Sentencing Information

The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant factual
information, including the totality of the defendant's criminal activities, if any,
not limited to the counts to which defendant pleads, ta respond to comments
made by the defendant or defendant's counsel, and to correct any misstatements

or inaccuracies. The United States further reserves its right to make any

Defendant’s Initials (& “ 1]
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 12 of 34 PagelD 43

Tecommendations it deems appropriate regarding the disposition of this case,
subject to any limitations set forth herein, if any.

5. Financial Disclosures

Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.

32(a)(2)(A)(ii), the defendant agrees to complete and submit to the United States
Attorney’s Office within 30 days of execution of this agreement an affidavit
reflecting the defendant’s financial condition. The defendant promises that his
financial statement and disclosures will be complete, accurate and truthful and
will include all assets in which he has any interest or over which the defendant
exercises control, directly or indirectly, including those held by a spouse,
dependent, nominee or other third party. The defendant further agrees to execute
any documents requested by the United States needed to obtain from any third
parties any records of assets owned by the defendant, directly or through a
nominee, and, by the execution of this Plea Agreement, consents to the release of
the defendant's tax returns for the previous five years. The defendant similarly
agrees and authorizes the United States Attomey’s Office to provide to, and
obtain from, the United States Probation Office, the financial affidavit, any of the
defendant's federal, State, and local tax retums, bank Tecords and any other
financial information concerning the defendant, for the purpose of making any

recommendations to the Court and for collecting any assessments, fines,

Defendant's Initials Vier 12
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 13 of 34 PagelD 44

restitution, or forfeiture ordered by the Court. The defendant expressly authorizes
the United States Attomey’s Office to obtain current credit reports in order to

evaluate the defendant's ability to satisfy any financial obligation imposed by the
Court.

6. encing Reco

It is understood by the parties that the Court is neither a party to nor
bound by this agreement. The Court may accept or reject the agreement, or defer
a decision until it has had an opportunity to consider the presentence report
Prepared by the United States Probation Office. The defendant understands and
acknowledges that, although the parties are permitted to make recommendations
and present arguments to the Court, the sentence will be determined solely by the
Court, with the assistance of the United States Probation Office. Defendant
further understands and acknowledges that any discussions between defendant or
defendant's attorney and the attorney or other agents for the government
regarding any recommendations by the government are not binding on the Court
and that, should any recommendations be rejected, defendant will not be
permitted to withdraw defendant's plea pursuant to this plea agreement. The

government expressly reserves the right to Support and defend any decision that
the Court may make with regard to the defendant’s sentence, whether or not such

decision is consistent with the government's recommendations contained herein,

ry, |
Defendant's Initials (/ L R_- 13
 

Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 14 of 34 PagelD 45

7. nt’s Waiver of Right the Sent
The defendant agrees that this Court has jurisdiction and authority
to impose any sentence up to the statutory maximum and expressly waives the
right to appeal defendant’s sentence on any ground, including the ground that the
Court erred in determining the applicable guidelines fange pursuant to the United
States Sentencing Guidelines, except (a) the ground that the sentence exceeds the
defendant’s applicable guidelines range as determined by the Court pursuant to
the United States Sentencing Guidelines; (b) the ground that the sentence exceeds
the statutory maximum penalty; or (c) the ground that the sentence violates the
Eighth Amendment to the Constitution; provided, however, that if the
government exercises its right to appeal the sentence imposed, as authorized by
18 U.S.C. § 3742(b), then the defendant is released from his waiver and may
appeal the sentence as authorized by 18 U.S.C. § 3742(a).
8, Scope 0 en
It is further understood that this agreement is limited to the Office of
the United States Attomey for the Middle District of Florida and the Criminal
Division, Fraud Section, and cannot bind other federal, state, or local prosecuting

. . . : . é
authorities, although the Offices will bring defendant's cooperation, if any, to the

attention of other prosecuting officers or others, if requested.

Defendant's Initials /”. Ke 14
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 15 of 34 PagelD 46

a - ao

9. Filing of Agreement
This agreement shalt be presented to the Court, in open court or in
camera, in whole or in part, upon a showing of good cause, and filed in this
cause, at the time of defendant's entry of a plea of guilty pursuant hereto.
10.- Voluntariness
The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon any
discussions between the attomey for the government and the defendant and
defendant's attomey and without promise of benefit of any kind (other than the
concessions contained herein), and without threats, force, intimidation, or
coercion of any kind. The defendant further acknowledges defendant’s
understanding of the nature of the offense or offenses to which defendant is
pleading guilty and the elements thereof, including the penalties provided by law,
and defendant's complete satisfaction with the representation and advice received
from defendant’s undersigned counsel (if any). The defendant also understands
that defendant has the right to plead not guilty or to persist in that plea if it has
already been made, and that defendant has the right to be tried by a jury with the
assistance of counsel, the right fo confront and cross-examine the witnesses
against defendant, the right against compulsory self-incrimination, and the right

to compulsory process for the attendance of witnesses to testify in defendant's

7G

Defendant's Initials pee 15
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 16 of 34 PagelD 47

Oo on

defense; but, by pleading guilty, defendant waives or gives up those rights and
there will be no trial. The defendant further understands that if defendant pleads
guilty, the Court may ask defendant questions about the offense or offenses to
which defendant pleaded, and if defendant answers those questions under oath,
on the record, and in the presence of counsel (if any), defendant's answers may
later be used against defendant in a prosecution for perjury or false statement. The
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are felonies,
may thereby be deprived of certain rights, such as the right to vote, to hold public
office, to serve on a jury, or to have possession of firearms.
Il. Facmal Basis
Defendant is pleading guilty because defendant is in fact guilty. The
defendant certifies that defendant does hereby admit that the facts set forth below
are true, and were this case to go to trial, the United States would be able to prove
those specific facts and others beyond a reasonable doubt.
FACTS
Overview
Beginning in or around October 2016, and continuing through in or around
April 2019, in the Middle District of Florida, and elsewhere, the defendant,

RICHARD EPSTEIN (“EPSTEIN”) knowingly and willfully conspired and

¢

Defendant’s Initials fx 16
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 17 of 34 PagelD 48

“ cs

agreed with others to defraud federal health care benefit programs and to obtain,
by means of false and fraudulent pretenses, representations, and promises, money
and property owned by a health care benefit program, in connection with the
delivery of and payment for health care benefit services.

The Medicare Program

The Medicare Program (“Medicare”) was a federally funded program that
provided free or below-cost health care benefits to certain individuals, primarily
the elderly, blind, and disabled. The United States Department of Health and
Human Services (“HHHS"), through its agency, the Centers for Medicare and
Medicaid Services (“CMS”), oversaw and administered Medicare. Individuals
who received benefits under Medicare were commonly referred to as Medicare
“beneficiaries.”

Medicare covered different types of benefits, which were separated into
different program “parts.” Medicare “Part B” covered outpatient care and
supplies. Outpatient care included, among other things, services provided by
physicians, medical clinics, laboratories, and other qualified health care
providers. The services included, for example, office visits, minor surgical
procedures, and, pertinently, laboratory testing. Supplies included, among other
items, “durable medical equipment” (“DME”), which included, pertinently,

braces (e.g., knee braces, back braces, shoulder braces, wrist braces, and other

4

Defendant’s Initials fe 17
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 18 of 34 PagelD 49

at! cn

“off-the-shelf braces). Medicare Part B covered the aforementioned items and
services when they were medically necessary and ordered by licensed medical
doctors or other qualified health care providers. The Medicare Advantage
Program, formerly known as “Part C” or “Medicare+Choice,” provided
beneficiaries with the option to receive their Medicare benefits through a wide
variety of private managed care plans, rather than through Medicare Part B.

Physicians, clinics, and other health care providers, including laboratories
and DME suppliers (collectively, providers”) that provided supplies and/or
services to beneficiaries were able to apply for and to obtain unique identification
numbers allowing them to bil! Medicare. Such unique identification numbers
included, pertinently, (i) Medicare “provider numbers,” and (iii) “Provider
Transaction Access Numbers” (“PTANSs”). Providers that received Medicare
provider numbers and/or PTANSs could file claims with Medicare to obtain
reimbursement for medically necessary services or supplies provided to
beneficiaries. To receive Medicare reimbursement, providers needed to have,
among other things, applied to the Medicare Administrative Contractor (“MAC”)
and executed written provider agreements and related documentation.

Under Medicare Part B, claims for services (including laboratory testing)
and DME supplies were adjudicated and processed through MACs, which were

Statutory agents of CMS. The MACs processed claims based on their assigned

Defendant's Initials Ved oo 18
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 19 of 34 PagelD 50

Y oo

Beographical area or “jurisdiction.” For laboratory testing and other services,
Novitas Solutions Inc. (“Novitas”) was the MAC assigned to consolidated
Medicare jurisdictions JH and JL, which included Louisiana, Mississippi,
Oklahoma, Texas, and Pennsylvania. For DME supplies, Medicare Part B claims
were processed by the MACs known as CGS Administrators, LLC (“CGS”) and
Noridian Healthcare Solutions (“Noridian”), Together, CGS and Noridian are
referred to as the “DME MACs.” For claims submitted under the Mcdicare
Advantage Program, private health insurance companies, through their
respective Medicare Advantage Plans, adjudicated claims in locations
throughout the United States.
Cancer Genetic Testing

Cancer genetic testing (“CGx testing”) used DNA sequencing to detect
Mutations in genes that could indicate a higher risk of developing certain types of
cancers in the future. The test was typically performed on DNA material obtained
from a patient who provided a simple cheek swab.

CGx testing was not a method of diagnosing whether an individual had
cancer at the time of the test. Medicare did not cover diagnostic testing that was

. é
not reasonable and necessary for the diagnosis or treatment of illness or injury or

to improve the functioning of a malformed body member. Except for certain

stafutory exceptions, Medicare did not cover examinations performed for a

Defendant's Initials fv : 19
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 20 of 34 PagelD 51

. a A

purpose other than treatment or diagnosis of a specific illness, symptoms,
complaint, or injury.

If diagnostic testing was necessary for the diagnosis or treatment of iliness
or injury or to improve the functioning of a malformed body member, Medicare
imposed additional requirements before covering the testing. Specifically, all
diagnostic x-ray tests, diagnostic laboratory tests, and other diagnostic tests were
required to be ordered by the physician who was treating the beneficiary, that is,
the physician who furnished a consultation or treated a beneficiary for a specific
medical problem and who used the results in the management of the beneficiary's
specific medical problem. Tests not ordered by the physician who was treating the
beneficiary were not reasonable and necessary.

DME Claims under Medicare Part B

DME, as previously noted, included, pertinently, knee braces, back braces,
shoulder braces, wrist braces, and other “off-the-shelf” braces. Under Medicare
Part B, claims for DME supplies could be submitted for payment to the DME
MACs through system known as an “Electronic Data Interchange” (“EDI”),
which allowed DME suppliers to transmit claims to Medicare electronically. To
enroll in electronic claims submissions, Mcdicare required that DME suppliers
complete a Common Electronic Data Interchange (“CEDI”) agreement with the

DME MACs. The CEDI agreement required DME suppliers to agree to several

Defendant’s Initials /_©.--—" 20
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 21 of 34 PagelD 52

A A

terms and conditions, including, for example, that it will submit claims that are
accurate, complete, and truthful. They also had to agree that, because all claims
would be paid from federal funds, anyone who misrepresented or falsified any
record or other information relating to any submitted claims could be subject to a
fine and/or imprisonment under applicable Federal law.

To submit DME claims to Medicare, the DME supplier needed to report:
(a) the type of service provided using a “Healthcare Common Procedure Coding
System” or “HCPCS” code; (b) the date of service or supply; (c) the referring
physician's NPI; (d) the charge for such services; (e) patient’s diagnosis; (f) the
NPI and PTAN for the DME supplier seeking reimbursement; and (g)
certification that the supplies were medically necessary. The DME supplier also
need certain information on file, including: (a) written documentation of a verbal
order or a preliminary written order from a treating physician; (b) a detailed
written order from the treating physician; (c) information from the treating
Physician concerning the beneficiary’s diagnosis; and (d) proof of delivery of the
orthotic brace to the beneficiary.

Reliance on Telemedicine

Telemedicine was a means of connecting patients to providers via a

telecommunication technology, such as video-conferencing. Telemedicine

cormpanies hired physicians and other providers to furnish telemedicine services

(er
Defendant's Initials / 2 --~ 21

c
f
a
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 22 of 34 PagelD 53

to individuals. Telemedicine companies typically paid “treating providers” a fee
to consult with patients. In order to generate revenue, telemedicine companies
typically either billed the Medicare Program or other health insurance program,
or offered a membership program to patients.

Some telemedicine companies offered membership programs to patients
who signed a contract for telemedicine services, paid a set dollar amount per
month, and paid a fee each time the patient had a telemedicine encounter with
one of its providers.

Medicare Part B covered expenses for specified telehealth services if certain
Tequirements were met. These requirements included, among others: (a) that the
beneficiary was typically located in a rural area (meaning, outside a
“Metropolitan Statistical Area” or in a rural health professional shortage area);
(b) that the services were delivered via an interactive audio- and video-
telecommunications system, and (c) that the beneficiary was at a practitioner’s
office or a specified medical facility—not at home—during the telehealth service
furnished by a remote practitioner.

Overview regarding CHAMPVA

The Civilian Health and Medical Program of the Department of Veterans

Affairs (“CHAMPVA”) was a federal health benefit program. CHAMPVA is a

comprehensive health care program in which the VA shares the cost of covered

Defendant's nian (y 22
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 23 of 34 PagelD 54

‘\ A“

health care services and supplies with eligible beneficiaries. The eligible categories
for CHAMPVA beneficiaries were the spouses or children of veterans who had
been rated permanently and totally disabled for a service-connected disability and
the surviving spouse or child of a veteran who died from a VA-rated service-
connected disability. In general, the CHAMPVA program covers most health
care services and supplies that are medically and psychologically necessary.
CHAMPVA was always the secondary payer to Medicare and reimbursed
beneficiaries for costs that Medicare did not cover. Health care claims must have
first been sent to Medicare for processing. Medicare electronically forwarded
claims to CHAMPVA after Medicare had processed them. For Medicare
supplemental plans, CHAMPVA processed the remaining portion of the claim
after receiving Medicare's explanation of benefits.
The Scheme

Between in or about October 2016 through in or about April 2019,
EPSTEIN and his partner, M.N., rana telemarketing operation—REMN
Management, LLC (“REMN”}—that initially targeted the Medicare-aged
population to generate orders for DME and, later, CGx-testing. EPSTEIN and
M.N. are sorhetimes referred to herein as the “REMN Conspirators.” EPSTEIN
and M.N. then bribed medical practitioners to sign and to approve the orders,

regardless of their medical necessity. Some of these practitioners, particularly in

Sd oe
Defendant’s Initials Le Y- 23
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 24 of 34 PagelD 55

i) A

or after April 2018, were associated with EPSTEIN and M.N.’s own fraudulent
“telemedicine” company known as Comprehensive Telcare, LLC (“CompTel”).
Through their telemarketing and telemedicine operations, EPSTEIN and MLN.
facilitated the submission of approximately $134 million in fraudulent claims to
Medicare and other federal health benefit Programs, resulting in approximately
$29 million in payments.
Operations at REMN and CompTel

Beginning in or about October 2016, EPSTEIN and MN. formed REMN,
a purported “telemarketing” company located in Tampa, Florida, REMN’s
purported “telemarketing” offerings served the DME and CGx-testing industries.
But REMN was not actually engaged in legitimate “marketing” activity. Rather,
REMN illegally sold and arranged for the sale of DME and CGx orders that were
signed as a result of EPSTEIN and MLN. bribing medical practitioners. These
orders were sometimes called “completed doctors’ orders” because they included
all of the components necessary to present the claims to Medicare or other federal
health benefit programs for payment. Critically, those components included a
medical practitioner's signature, which was typically procured under the guise of
“telemedicine.” é

The critical need for medica! practitioners’ approval of such orders
Prompted the REMN Conspirators to form their own “telemedicine” company.

4 of
Defendant's Initials f. LZ 24
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 25 of 34 PagelD 56

A A

Tn or about April 2018, they formed CompTe! to obtain approvals for CGx tests
and DME from their own stable of medical practitioners. CompTel was
integrated into REMN’s telemarketing operation, which reduced or eliminated
reliance on third-party “telemedicine” (which was generally more expensive). The
REMN Conspirators electronically delivered DME and CGx orders to
CompTel's medical practitioners for review and approval. The REMN
Conspirators paid CompTel’s medical practitioners approximately $50 for each
order they reviewed. It was clear, however, that CompTel’s medical practitioners
were not conducting compliant telehealth interactions. CompTel’s medical
practitioners typically had no prior treating relationship with the beneficiaries

and, critically, often did not initiate a relationship or even contact with
beneficiaries prior to approving DME and/or CGx orders. Instead, many medical
practitioners at CompTel were “robo-signing” orders without evaluating medical
necessity. For example, as EPSTEIN and M.N. knew, a CompTel physician
named Dr. Daniel Canchola routinely approved CGx or DME orders within
seconds of electronically accessing the requisition form online. Dr. Canchola’s
approval rate made it impossible for him to bave contact—let alone a compliant
telehealth interaction—with beneficiaries. Further, as EPSTEIN and M.N. were
aware, CompTel practitioners did not bill Medicare or other federal health benefit

programs for their purported consultation time. By forming CompTel, the REMN

Defendant's Initiats // Z-—-"25

ay

~¢
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 26 of 34 PagelD 57

“" A

Conspirators had access to their own medical staff to bribe and to sign orders
generated through their telemarketing operation; the orders were, in turn, illegally
sold to third parties to submit to Medicare and other federal health benefit
programs. The REMN Conspirators, however, also offered and sold CompTel’s
“telemedicine” services to other purported “marketing” companies, including
Global One Medical Solutions LLC and Med-Connect USA LLC (together,
“Global One/Med-Connect”), which conspirators Patsy Truglia and Ruth
Fernandez operated, controlled, and/or managed,

Megal DME Claims

REMN generated numerous DME claims, which the REMN Conspirators
sold to third-party, DME-front owners to submit to Medicare. The REMN
Conspirators also offered and sold CompTel's fraudulent “telemedicine” services
to DME-front owners and “marketers,” including Truglia and Fernandez, to
complete their orders for DME, regardless of medical necessity.

To generate DME claims, the REMN Conspirators acquired or purchased
patient data or “leads” for Medicare beneficiaries. The REMN Conspirators fed
this information to third-party call centers, some of which were overseas, to
contact beneficiaries to offer DME and other items/services, including eventually
CGx-testing (as detailed later). Requisition forms or orders were electronically

created by the call centers, which the REMN Conspirators, in tum, transmitted to

.
Defendant's Initials ber 26
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 27 of 34 PagelD 58

“A A“

medical practitioners. The medical practitioners were initially associated with
third-party companies, including, as detailed later, Company A. To reduce
reliance on third-party “telemedicine,” which was more expensive, the REMN
Conspirators formed CompTel. It was apparent to the REMN Conspirators that
the medical practitioners were routinely not contacting beneficiaries, let alone
conducting compliant telehealth interactions. The REMN Conspirators bribed the
medical practitioners, either directly or through intermediaries, to sign and to
approve DME orders.

The REMN Conspirators sold the illegal DME claims to third-party front
owners to submit to Medicare and other federal health benefit programs. The
Claims were sold on a per-brace basis, but these transactions were disguised as
“marketing” and other services on invoices. REMN had many DME-front
customers, including R.D., A.B., C.B., A.A., Truglia, Femandez, and others.

The REMN Conspirators also offered and sold CompTel’s “telemedicine”
services to third parties, including Truglia and Fernandez who operated Global
One/Med-Connect. Global One/Med-Connect was a telemarketing operation
targeting the Medicare-aged population for DME. Global One/Med-Connect's
cail-center representatives generated orders for DME, which,were in.turn
electronically transmitted to CompTe via an automated, cloud-based delivery

system established by the REMN Conspirators. The orders would be assigned to

Defendant’s Initials [Zz Y 27
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 28 of 34 PagelD 59

“ =.

medical practitioners, including, for example, Dr. Canchola, for review and
approval. CompTel’s medical practitioners, as noted previously, typically did not
contact beneficiaries and, instead, illegally approved DME orders in exchange for
a fee without properly evaluating medical necessity. After CompTel’s medical
practitioners signed the orders, they were electronically delivered back to Global
One/Med-Connect. The REMN Conspirators charged Global One/Med-
Connect approximately $90 per consultation, although that price was, at times,
lower to sustain the customer relationship. Global One/Med-Connect made
payments through a third-party intermediary, P.S.

Approximately $25 million of these illegal DME claims were submitted to
Medicare by Traglia, Fernandez, and their conspirators, resulting in payments of
approximately $10 million. Approximately $137,643 of the illegal DME claims
were submitted to CHAMPVA, which is a federal health benefit program,
resulting in payments of approximately $20,304.

In addition to creating and selling illegal DME claims, the REMN
Conspirators also controlled, owned, held financial interests in, and/or managed
multiple DME supply companies—or, rather, the DME Fronts—including, but
not limited to SunRay Medical, Inc. (1265900690/ 7730250001), JAM Medical
(1164990594/7730230001), and A Step Above Medical, Inc. (“A Step Above”)
(1891270526/7724560001). The REMN Conspirators fraudulently established the

Defendant's Initials pa 28
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 29 of 34 PagelD 60

above-referenced fronts with the intent of using these fronts as conduits to submit
illegal DME claims to Medicare and other federal health benefit programs.
Mlegal CGx Claims

In or about August 2017, the REMN Conspirators became involved in
CGzx testing. As with DME, the REMN Conspirators purchased leads from
third-party call centers. The leads consisted of information about Medicare
beneficiaries who had expressed an interest in CGx testing after responding to
telemarketing campaigns, intemet solicitations, and other forms of marketing.
EPSTEIN drafted and provided scripts for call centers, which generally did not
employ medical professionals, to use in soliciting Medicare beneficiaries to take
CGx tests.

After obtaining the leads, REMN staff, at EPSTEIN and M.N.’s direction,
contacted beneficiaries by telephone to confirm their interest in taking a CGx test
and to explain the process, in order to increase the likelihood that the beneficiary
would supply a cheek swab and sign a consent form authorizing the test. REMN
staff also verified the beneficiary’s Medicare coverage information to ensure that
the test could be billed to Medicare. If a beneficiary agreed to take a CGx test,
REMN staff, at EPSTEIN and M.N.'s direction, shipped a swab kit and a é
requisition to the beneficiary from its office in Tampa. Requisitions were

preprinted forms specifying the available types of CGx tests (i¢., testing a full

/
/
Defendant's Initials / 42 29
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 30 of 34 PagelD 61

“ A“

panel of genes for multiple cancers, or testing only a limited panel for a smaller
set of cancers), and identifying the laboratory that would perform the test.
Beneficiaries were asked to sign the requisition forms to indicate their consent to

having a CGx test performed, and to retum the swab and the requisition form to
REMN.

EPSTEIN and M.N caused the requisitions to be loaded to an electronic
platform for telemedicine practitioners to review and sign. Initially, EPSTEIN and
M.N. used Lotus Health for physician approvals of CGx requisitions. Beginning in
or about April 2018, EPSTEIN and M.N. primarily used physicians associated
with CompTel.

EPSTEIN drafted a “letter of medical necessity” for the telemedicine
physicians to electronically sign with each CGx requisition. Once the requisitions
and letters of medical necessity were signed, EPSTEIN arranged to have them
transmitted to marketers, including Mark Allen, who had relationships with
laboratories where the tests could be performed, or to the Jaboratories themselves.

As EPSTEIN and M.N. knew, Allen arranged for CGx orders to be tested
and billed to Medicare. Initially, tests were referred to laboratories owned and/or
controlled by Khalid Satary in the Atlanta, Georgia area in exchange for
kickbacks paid out of the Medicare reimbursements. In or around February 2018,
Allen began referring CGx tests to Acadian Diagnostic Laboratories, LLC

Bo
Defendant's Initials L4&- 30
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 31 of 34 PagelD 62

“ A

(“Acadian”) in Baton Rouge, and to Laboratory A. EPSTEIN and MLN. knew
thar all the referrals were for CGx testing that was medically unnecessary and not
reimbursable by Medicare because, among other things, the telemedicine
physicians were not treating the beneficiaries for cancer or symptoms of cancer
and did not use the results of the testing in any treatment of the beneficiaries.
Acadian and Laboratory A referred the CGx tests to other testing laboratories to
be performed, and then submitted claims for reimbursement to Medicare. In
return for his referral of CGx tests to Acadian and Laboratory A, Allen received
kickbacks paid out of the Medicare reimbursements, a portion of which he
transferred to REMN and to JL Management, LLC d/b/a JL Billing (“JL”), a
Wyoming company controlled by Allen and EPSTEIN. EPSTEIN transferred a
portion of the funds received by REMN to telemedicine physicians and call
centers.

From in or about January 2018, and continuing through in or about April
2019, EPSTEIN, M.N., and others submitted and caused the submission of
approximately $109 million in fraudulent claims to Medicare and Medicare
Advantage Plans, through Acadian and Laboratory A, for CGx testing that was

~ Not ordered by a treating physician, was not medically necessary, and was not

reimbursable by Medicare. These claims resulted in approximately $19 million in
payments.

t
\

¢ ,
Defendant's Initials Me ° 31

/
/
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 32 of 34 PagelD 63

A A

Obstruction of Justice

As acknowledged in law-enforcement interviews, beginning in or about
April 2019, and continuing through at least May 2019, in the Middle District of
Florida and elsewhere, conspirator Patsy Truglia and others directed EPSTEIN
and P.S. to obstruct a health care investigation related to the above-referenced
DME scheme. On or about April 18, 2019, EPSTEIN met with the other
conspirators, including Truglia, P.S., and others, in Florida. The purpose of the
meeting was to discuss commands for records contained ip grand jury subpoenas
issued in connection with a federal health care mvestigation by the United States
District Court for the Middle District of Florida (TPA-201 7-3-GJ-33-CPT,
Subpoena Nos. 2018R02574015-18 and 2018R02574073-75) (hereinafter, the
“Grand Jury Subpoenas”)). After the meeting, EPSTEIN and other conspirators
created, or caused to be created, fake, backdated invoices anda fake, backdated
“consulting” contract that Truglia and others would use to respond to the Grand
Jury Subpoenas in the federal health care investigation. On or about the April 26,
2019, EPSTEIN mailed 2 thumb drive to conspirator P.S., who would in turn
deliver, or cause the delivery of, the fake, backdated invoices and a fake,
backdated “consulting” contract to Truglia for production to a Grand Jury
located in the Middle District of Florida. Trugtia and others did in fact produce,

Defendant’s Initials [Le 32
Case 8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 33 of 34 PagelD 64

o “

or caused the production of, these bogus records to law-enforcement officials and
to the Grand Jury located in the Middle District of Florida.
12. Entire Agreement
This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea and
no other promises, agreements, or representations exist or have been made to the

defendant or defendant’s attorney with regard to such guilty plea.

Defendant’s Initials 33
—_—-Case.8:20-cr-00196-VMC-AAS Document 7 Filed 06/17/20 Page 34 of 34 PagelD 65

a a

13. Certification
The defendant and defendant’s counsel certify that this plea

agreement has been read in its entirety by (or has been read to) the defendant and

that defendant fully understands its for]
r é ? a
DATED this_/ day artis 2020.

MARIA CHAPA LOPEZ
g United States Atomey

age Sick hme Lo

BS Epstein a/k/a “Rick Epstein” wae Frore~

fendant Assistant United States Attorney

ee wee

Frank A. Rubino, Esq. ay G. Trezevant

Attorney for Defendant Assistant United States Attorney
Chief, Economic Crimes Section

 

 

ROBERT ZINK
Chief, Fraud Section

ALLAN MEDINA
Deputy Chief, Health Care Fraud Unit

Ba WAX

Gary A. Winters .
Trial Attorney .
Criminal Division, Fraud Section

U.S. Department Of Justice
